ACCEPTED
                                                                                                                                                   03-15-00266-CR
                                                                                                                                                           6805359
                                                                                                                                        THIRD COURT OF APPEALS
                                                                                                                                                   AUSTIN, TEXAS
                                                                                                                                               9/4/2015 2:03:57 PM
                                                                                                                                                 JEFFREY D. KYLE
                                                                                                                                                            CLERK
                                                        Kevin B. Stryker
                                                          Attorney at Law
                                                          217 Arden Grove                                             RECEIVED IN
                                                      San Antonio, Texas 78215                                   3rd COURT OF APPEALS
                                                                                                                     AUSTIN, TEXAS
                                                        Phone:210-693-1500
                                                                                                                 9/4/2015 2:03:57 PM
                                                        Fax: 1-888-252-3033
                                                                                                                   JEFFREY D. KYLE
                                                     Strykerlawfirm@gmail.com                                            Clerk

September 4, 2015


Re: Randall Arthur Hazel v. The State ofTexas, Case #: 03-15-00266-CR


To the Honorable Justices of the Third Court of Appeals

This is a communications to certify that, within five days of this Court's opinion being handed
down in the above-referenced case, I sent a copy of this Court' s opinion and judgment along
with notification of the defendant' s right to file a prose petition for discretionary review under
Rule 68, to Randall Arthur Hazel by certified mail, return receipt requested as evidenced by the
attached copy of the return receipt.


                                                      I certify that the above information is true and correct,




                                                                            COMPLETE THIS SECTION ON DELIVERY

                                                                            A. Signature
              • Complete item~ 1, 2, and 3.
              • Print your nar.ne and address on the reverse
                so that we can return the card to you.
                                                                           x~ t1.1
                                                                           B. Received by (Printed Name)                C. Date of Delivery
              • Attach this card to the back of the mailpiece,
                or on the front if space permits.                          f<o~al/ /1, r.frt~ c- /                       <1, ·-/g-zo/5
              1. Article Addressed to:       \   I                          D. Is delivery address different from item 1?     D   Yes
              R.~tl...\\       O.rfl...Jl'       nC\Z:e.\                      If YES, enter delivery address below:          D   No




              Z   ,5'
              \(.)C.. ":l ~   6 2. c.O 2.. 3<:i":\
                        :I.. t-\. 4.~ N·~
              t-\ut'\.\-s \)\L-1\"-~ ~':J'l7." - ~'i'i3


              ~~~~~lllliiiiHIU~IIIIIIIIIIIIIIIIIIIII
                  9590 9401 DODO 5071 2403 47
                                                                          3. Service Type
                                                                          0 Adult Signature
                                                                          0 Adult Signature Restricted Delivery
                                                                          0 Certified Mail®
                                                                          0 Certified Mail Restricted Delivery
                                                                          0 Collect on Delivery
                                                                                                                   0 Priority Mail Express®
                                                                                                                   0 Registered MaiiTM
                                                                                                                   0 Registered Mail Restricted
                                                                                                                     Delivery
                                                                                                                   0 Return Receipt for
                                                                                                                     Merchandise
          --::2:Jrtid~~b;;::a=;~~;;;;;_:;;::;;;;;;;;;::~~===~:=:=:=:~Ccli,~i Delivery Restricted Delivery          0 Signature Confirmation TM
          -                                                          O               ~ail                          0 Signature Confirmation
                     7 0 15 0 6 4 0 0 0 0 0 3 7 3 7 12 2                             ~ail Restricted Delivery        Restricted Delivery
                                                                      1     (oV"er $5UO)

              PS Form   3811 , April 2015 PSN 7530-02-000-9053                                                    Domestic Return Receipt